UNITED STATES COURT OF APPEALS
Filed 1/24/97
                                   TENTH CIRCUIT



 LAVERN ABNEY,

          Plaintiff - Appellant,
                                                            No. 96-3178
 v.
                                                      (D.C. No. 95-4013-SAC)
                                                        (District of Kansas)
 CITY OF TOPEKA,

          Defendant - Appellee.




                             ORDER AND JUDGMENT *


Before BALDOCK, KELLY and LUCERO, Circuit Judges.


      Plaintiff Lavern Abney appeals the district court’s entry of summary

judgment in favor of defendant City of Topeka. See Abney v. City of Topeka,

No. 95-4013-SAC, 1996 WL 254604 (D. Kan. Apr. 16, 1996). Mr. Abney alleges

he was denied a promotion in violation of the Age Discrimination in Employment

Act, 29 U.S.C. §§ 621-634.

      Summary judgment is only appropriate if the “pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if

      *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
any, show that there is no genuine issue as to any material fact and that the

moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c).

We review the grant of summary judgment de novo, applying the same standard

used by the district court. Ball v. Renner, 54 F.3d 664, 665 (10th Cir. 1995).

Upon careful consideration of the record, the briefs of the parties, the district

court’s order, and applicable law, we affirm for substantially the reasons stated in

the district court’s order.

      AFFIRMED.

                                        ENTERED FOR THE COURT



                                        Carlos F. Lucero
                                        Circuit Judge




                                          -2-